DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 2/24/2022.
Claims 8 and 20-22 have been amended and are hereby entered.
Claims 23-24 have been added.
Claims 9, 11, 13, 15, 17, and 19 have been canceled.
Claims 8, 10, 12, 14, 16, 18, and 20-24 are currently pending and have been examined.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Domestic Benefit/International Priority
The ADS filed on 4/02/2018 claims 371 benefit of PCT/JP2016/079287 (filed 10/03/2016) and foreign priority to JP 2015208601 (filed 10/23/2015).  As JP 2015208601 supports all claims as presently drafted, all claims are given an effective filling date of 10/23/2015.
Response to Applicant’s Arguments
Claim Interpretation
The present amendments obviate the previous 112(f) interpretations; therefore, said interpretations are withdrawn.
Claim Rejections – 35 USC § 103
	The 103 arguments are based on newly amended language and as such need not be addressed here.  See updated 103 rejections below for more information.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher et al (PGPub 20070282482) (hereafter, “Beucher”) in view of Lauka et al (US 9,305,283) (hereafter, “Lauka”), PGPub 20080143531 (Murrah et al), Reynolds et al (PGPub 20140209676) (hereafter, “Reynolds”), and Francis et al (PGPub 20020070862) (hereafter, “Francis”).  
Regarding Claims 8, 20, and 21, Beucher discloses the following limitations:
a scanner configured to acquire first coded information contained in a recognition code attached to a target object out of a plurality of objects, a recognition code being attached to each of the plurality of objects (¶ 0031-0034, 0081; locator receivers 19 corresponds to the transceiver, active location tag collocated with worker corresponds to the operator's radio communication tag, passive ID tag 26 collocated with asset corresponds to the object attached radio communication tag);
at least one radio communicator configured to communicate with object-attached radio communication tags respectively attached to each of the plurality of objects and automatically acquire object location information of each of object-attached radio communication tags respectively (¶ 0026, 0031-0034, 0081; Fig. 2; locator receivers 19 corresponds to the radio communication unit, passive ID tag 26 collocated with asset corresponds to the object attached radio communication tag); and 
at least one radio communication unit configured to communicate with an operator's radio communication tag attached to an operator and automatically acquire operator location information of the operator's radio communication tag (¶ 0026, 0031-0034, 0081; Fig. 2; locator receivers 19 corresponds to the radio communication unit, active location tag collocated with worker corresponds to the operator's radio communication tag).  
Beucher does not explicitly disclose but Lauka does disclose the following limitations:
A non-transitory computer-readable medium storing a program executable by a computer of a warehousing and shipping management system (Column 13, lines 18-43); and 
store the association information in a memory (Column 15, lines 45-58; Associating the identified barcode and the identified RFID number may include storing the RFID number and the barcode in a database).  
Beucher and Lauka do not explicitly disclose but Murrah does disclose at least one processor configured to specify second coded information corresponding to an object-attached radio communication tag, on the basis of the object location information of object-attached radio communication tags and the operator location information of the operator's radio communication tag (Abstract; ¶ 0011-0012, 0032, 0077; Fig. 14; tag-related data may be generated based on a proximity of person with an RFID tag to an item with another RFID tag).  Beucher, Lauka, and Murrah do not explicitly disclose but Reynolds does disclose doing so when the first coded information for the target object was acquired by the scanner (¶ 0070, 0101; association(s) performed upon scanning of asset tag(s)).
Beucher further discloses the second coded information corresponding to the object--attached radio communication tag located near a location of the operator's radio communication tag acquired by the radio communication unit when the first coded information for the target object was acquired by the scanner (¶ 0031-0034, 0081-0082).  Beucher does not explicitly disclose the associating; however, this is taught by Lauka (Column 1, line 60 through Column 2, line 13; Column 15, lines 45-58; the barcode can be used to track the item by scanning the barcode and identifying the item from the barcode information; it may also be desirable for a user to associate the barcode with an RFID tag; such association may enable the purchaser to utilize services designated to track consumer items using RFID technology).  Beucher, Lauka, Murrah, and Reynolds do not explicitly disclose but Francis does disclose wherein the object-attached radio communication tag is located nearest to a location of the operator’s radio communication tag (Abstract; ¶ 0008, 0013, 0017, 0056, 0062; RFID interrogator may be attached to a vehicle operated by an operator; RFID tags are attached to the objects in the warehouse; the interrogator is capable of identifying, and thus reading information only from, the tag that is closest in distance to the interrogator).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons its useful in Lauka – namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Column 1, line 60 through Column 2, line 13).  Moreover, this is merely a combination of old elements. In the combination, no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the tag location analysis techniques of Murrah with the warehouse managing system of Beucher and Lauka because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Murrah are applicable to the base device (Beucher and Lauka), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the association timing of Reynolds with the warehouse managing system of Beucher, Lauka, and Murrah because Reynolds teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0021-0022, the invention of Reynolds is disclosed for use in a warehouse managing system such as that of Beucher, Lauka, and Murrah.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the proximity tag identification techniques of Francis with the warehouse managing system of Beucher, Lauka, Murrah, and Reynolds because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Francis are applicable to the base device (Beucher, Lauka, Murrah, and Reynolds), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 14, Beucher in view of Lauka, Murrah, Reynolds, and Francis discloses the limitations of Claims 8 and 9.  Beucher further teaches wherein the at least one processor is configured to determine a work status using the object location information of ead1 of the object-attached radio communication tags and the operator location information of Hie operator's radio communication tag. (¶ 0050-0052, 0055).  The motivation to combine remains the same as for Claim 8.
Regarding Claim 22, Beucher in view of Lauka, Murrah, Reynolds, and Francis discloses the limitations of Claim 8.  Beucher further teaches wherein the at least one radio communicator acquires the object location information of each of the object-attached radio communication tags on the basis of communication with the object- attached radio communication tags and the operator location information of the operator's radio communication tag on the basis of communication with the operator's radio communication tag (¶ 0031-0034).  The motivation to combine remains the same as for Claim 8.
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Francis, and Araki (JP 2007254040, citations based on the translation provided with the Office Action dated 1/27/2020) (hereafter, “Araki”).  
Regarding Claim 10, Beucher in view of Lauka, Murrah, Reynolds, and Francis discloses the limitations of Claim 8.  Beucher further teaches the warehousing and shipping management system further comprises a transmitter, the object-attached radio communication tag corresponding to the second coded information, the first coded information by the processor (¶ 0027, 0031-0034, 0081).   Beucher does not explicitly disclose the associating; however, this is taught by Lauka (Column 1, line 60 through Column 2, line 13; Column 15, lines 45-58; the barcode can be used to track the item by scanning the barcode and identifying the item from the barcode information; it may also be desirable for a user to associate the barcode with an RFID tag; such association may enable the purchaser to utilize services designated to track consumer items using RFID technology).  Neither Beucher nor Lauka nor Murrah explicitly disclose the light, and transmitting an operation instruction signal for operating the light; however, this is taught by Araki (¶ 0010, 0033, 0043, 0045; the light emitting unit 25 is, specifically, a display such as an LED. The light emitting unit 25 has a function of emitting light according to an instruction from the control unit 21).
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the associating feature of the barcode with the tag for the same reasons it's useful in Lauka-namely, to enable the purchaser to utilize services designed to track consumer items using RFID technology (Col.2 lines 1-13).  Moreover, this is merely a combination of old elements.  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the light feature for the same reasons its useful in Araki -namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work. And accuracy can be achieved (Araki:  ¶ 0033).  Moreover, this is merely a combination of old elements.  In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, and Francis remains the same as for Claim 8.
Regarding Claim 16, Beucher in view of Lauka, Murrah, Reynolds, Francis, and Araki discloses the limitations of Claim 10.  These claims are disclosed in the same way as Claim 14 above.  
	Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Francis, Araki, and Solomon (PGPub 20110153614) (hereafter, “Solomon”).  
	Regarding Claims 12 and 18, Beucher in view of Lauka, Murrah, Reynolds, Francis, and Araki discloses the limitations of Claim 10, and Beucher in view of Lauka, Murrah, Reynolds, Francis, Araki, and Solomon discloses the limitations of Claim 12.  Beucher further teaches the operator's radio communication tag, a specific object-attached radio communication tag in at least one of a warehousing operation or a shipping operation (¶ 0031-0034).  Beucher does not explicitly disclose within a predetermined distance; however, this is taught by Solomon (¶ 0236 0242-0243; All items within range of the radio frequency transmitter in the universal remote 228 are immediately identified and thereafter tracked; The user may also customize the "forget me not mode. Such as which items are monitored and the maximum distance between the universal remote 228 and the item before the universal remote 228 activates a notification warning to the user. Of course, the user may customize the distance the item may be taken before the universal remote 228 activates some visual or audio alarm).  Beucher does not disclose transmits the operation instruction signal for operating the light; however, this is taught by Araki (¶ 0010, 0033, 0043, 0045; the light emitting unit 25 is, specifically, a display such as an LED. The light emitting unit 25 has a function of emitting light according to an instruction from the control unit 21).  
It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the predetermined distance feature for the same reasons it’s useful in Solomon-namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work.  And accuracy can be achieved (Araki:  ¶ 0033).  Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  It further would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the light feature for the same reasons it's useful in Araki namely, to visually or audibly inform the operator of other positions, thereby improving the efficiency of the shelving work. And accuracy can be achieved (Araki: ¶ 0033).  Moreover, this is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.  The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, and Francis remains the same as for Claim 8.  The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, Francis, and Araki remains the same as for Claim 10.
Regarding Claim 18, Beucher in view of Lauka, Murrah, Reynolds, Francis Araki, and Solomon discloses the limitations of Claim 12.  These claims are disclosed in the same way as Claims 14 and 16 above.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Francis, Araki, and de la Huerga (PGPub 20060054682) (hereafter, “de la Huerga”).  
Regarding Claim 23, Beucher in view of Lauka, Murrah, Reynolds, and Francis discloses the limitations of Claim 8.  Beucher, Lauka, Murrah, Reynolds, Francis, and Araki do not explicitly disclose but de la Huerga does disclose wherein the at least one processor is configured to, when the memory does not include first coded information matching with the first coded information acquired by the scanner, determine that an abnormality in inspection has occurred (¶ 0029, 0169; Fig. 3; a computer scans the container code; should verification system determine that there is an error, for example the verification code is not linked to a product code, corrective action may be taken).  Beucher, Lauka, Murrah, Reynolds, and Francis do not explicitly disclose but Araki does disclose transmit an error signal (¶ 0043, 0045, 0058, 0078; Fig. 2; light emitting unit and/or speaker unit may output an alarm).
The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, Francis, and Araki remains the same as for Claim 10.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the record verification techniques of de la Huerga with the warehouse managing system of Beucher, Lauka, Murrah, Reynolds, Francis, and Araki because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of de la Huerga are applicable to the base device (Beucher, Lauka, Murrah, Reynolds, Francis, and Araki), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Beucher in view of Lauka, Murrah, Reynolds, Francis, and Robinette et al (PGPub 20140240088) (hereafter, “Robinette”).
Regarding Claim 24, Beucher in view of Lauka, Murrah, Reynolds, and Francis discloses the limitations of Claim 8.  Beucher, Lauka, Murrah, Reynolds, and Francis do not explicitly disclose but Robinette does disclose wherein the object-attached radio communication tag comprises a light (Abstract; ¶ 0034, 0076-0079, 0085, 0087; Fig. 7; alerting component may comprise a light).  
Beucher, Lauka, Murrah, Reynolds, and Francis do not explicitly disclose but Robinette does disclose the at least one processor is configured to cause transmission of an operation instruction signal for operating the light of the object-attached radio communication tag in a specific pattern indicating an occurrence (Abstract; ¶ 0034, 0076-0079, 0085, 0087; Fig. 7; tag components including alerting component are controlled by signals of the microprocessor; light can flash or blink in response to a stimulus).  Beucher does not explicitly disclose but Lauka does disclose wherein the radio communication tag corresponds to the second coded information associated with the first coded information; wherein the occurrence is that the first coded information is associated with the second coded information (Column 1, line 60 through Column 2, line 13; Column 15, line 45 through Column 16, line 12; Fig. 6).  
Beucher, Lauka, Murrah, Reynolds, and Francis do not explicitly disclose but Robinette does disclose the light is configured to, when the operation instruction signal is received, flicker in the specific pattern (Abstract; ¶ 0034, 0076-0079, 0085, 0087; Fig. 7; tag components including alerting component are controlled by signals of the microprocessor; light can flash or blink in response to a stimulus).
The motivation to combine the references of Beucher, Lauka, Murrah, Reynolds, and Francis remains the same as for Claim 8.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the tag structure and signaling functionality of Robinette with the warehouse managing system of Beucher, Lauka, Murrah, Reynolds, and Francis because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Robinette are applicable to the base device (Beucher, Lauka, Murrah, Reynolds, and Francis), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.

Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20090327102 – “System and Method for Providing Real Time Asset Visibility,”  Maniar et al, disclosing a system for identifying and associating various tags based on their proximity to one another
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628